COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00528-CV


IN RE ALLEN F. CALTON                                                    RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.


                                                    PER CURIAM

PANEL: MEIER, DAUPHINOT, and WALKER, JJ.

DAUPHINOT, J. would dismiss.

DELIVERED: January 17, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).